COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §                  No. 08-16-00283-CR
 RIVER MASCARI,
                                                  §                    Appeal from the
                   Appellant,
                                                  §                  210th District Court
 v.
                                                  §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                  §                  (TC# 20130D00117)
                   State.
                                               §
                                             ORDER

       The trial court judge has verbally informed the Clerk’s Office that Appellant does not

have a right to appeal. The trial court has not, however, entered a written certification of the

Appellant’s right to appeal as required by the Rules of Appellate Procedure. See TEX.R.APP.P.

25.2(d), Appendix D. Accordingly, the trial court is ordered to enter the required certification

and file it with the trial court clerk within thirty days of the date of this order. See Cortez v.

State, 420 S.W.3d 803 806-07 (Tex.Crim.App. 2013). If the trial court is unable to obtain the

defendant’s signature on the certification, the trial court should nevertheless certify whether

Appellant has a right to appeal and file the certification without the Appellant’s signature. The

trial court clerk shall provide a copy of the certification to this Court as soon as possible, but not

later than three days after it is filed. See TEX.R.APP.P. 25.2(e).

       IT IS SO ORDERED this 7th day of December, 2016.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.